DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong U.S. Patent Application 20150261789 in view of Sun U.S. Patent Application 20140254936.
Regarding claim 1, Wong discloses an electronic device comprising: 
an image sensor configured to capture an image (paragraph [0023]: taking hundreds of photographs, approximately half using a smartphone (containing date, time, location metadata, and some tags) and half using a point-and-click digital camera (data and time metadata only)); 
and an electronic processor communicatively coupled to the image sensor (paragraph [0042]: processing unit (CPU or processor) 1020 and a system bus 1010 that couples various system components) and configured to: 
receive the image; retrieve, from a memory, a set of keywords (paragraph [0023]: After receiving the images, the system can begin analyzing and/or organizing the photographs; paragraph [0037]: stores a first plurality of images on a server, each image in the first plurality of images comprising photograph data, metadata, and a user-generated tag (502); paragraph [0020]: The system can use the tags and metadata (retrieved data) to determine information 
identify a first set of features within the image corresponding to at least one keyword from the set of keywords, producing first metadata; identify a second set of features within second image corresponding to at least one keyword from the set of keywords, producing second metadata (paragraph [0037]: Upon identifying an object within a specific image, the system assigns a computer-generated tag to the specific image in the first plurality of images (first metadata), where the computer-generated tag is assigned based on the object identified (504). Object identification can be accomplished using an object recognition algorithm. The system then determines a selected portion of the first plurality of images based at least one of the metadata, the user-generated tag, and the computer-generated tag (506) and associates the selected portion of the first plurality of images with a second plurality of images based on at least one of common metadata, common user-generated tags, and common computer-generated tags (second metadata), to yield a common theme portfolio (510));
compare the first metadata to the second metadata, generating a comparison; determine, based on the comparison, missing metadata between the first metadata and the second metadata (paragraph [0041]: the system compares metadata of a first set of digital images to metadata of a second set of digital images to yield metadata similarities (902), then inserts missing metadata into the first set of digital images and the second set of digital images based on the metadata similarities (904)); 
generate an augmented image by associating the missing metadata to the compressed image (paragraph [0041]: the system generates a third set of digital images comprising the first set of digital images and the second set of digital images (908)); and 
perform at least one selected from the group consisting of (1) transmitting the augmented image to another device and (2) decompressing the augmented image to create a decompressed image and presenting the decompressed image including the missing metadata 
Wong discloses all the features with respect to claim 1 as outlined above. However, Wong fails to disclose compressing the image to create a compressed image; identify a second set of features within the compressed image corresponding to at least one keyword from the set of keywords. 
Sun discloses compressing the image to create a compressed image; identify a second set of features within the compressed image corresponding to at least one keyword from the set of keywords (paragraph [0078]: At block 402, the image encoder 102 may extract a visual descriptor in the form of a down-sampled image 222 from an input image 112. The down-sampled image 222 may include key feature descriptors that carry image information, such as outline, shape, color, and objects information; paragraph [0079]: At block 404, the image encoder 102 may compress the down-sampled image 222 into the encoded visual descriptor 116; paragraph [0080]: At block 406, the image encoder 102 may obtain local feature descriptors of the input image 112 and the encoded visual descriptor 116. In various embodiments, each set of local feature descriptors may be extracted by developing a series of smoothed and re-sampled images of a starting image; Sun’s teaching of compressing image can be combined with Wong’s device, to compare metadata of input image and compressed image).
Sun further discloses similar features: paragraph [0081]: At block 408, the image encoder 102 may determine a set of differential feature descriptors 224 based on the differences between the local feature descriptors of the input image and the local feature descriptors of the encoded visual descriptor 116. At block 410, the image encoder 102 may compress at least some of the differential feature descriptors in the set to produce the encoded feature descriptors 118; paragraph [0082]: At block 412, the image encoder 102 may combine the encoded visual descriptor 116 and the encoded feature descriptors 118 to produce image data 110. In 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wong’s to compress image as taught by Sun, to reduce the sizes of image files for ease of storage and transfer.

Regarding claim 4, Wong as modified by Sun discloses the electronic device of claim 1, wherein the memory is one selected from the group consisting of a local memory of the electronic device and a remote database (Wong’s paragraph [0022]: The organization of the photographs can be based on a single individual 102, a group of individuals 102 such as friends and relatives, or the public at large. Because of the tags and metadata available, the system can create slideshows 110 based on a common location, date, activity, detected objects, or identified people; paragraph [0016]: the individuals 102 (memory in local device) can communicate with the server 106 through a network such as the Internet 104, as well as any cellular networks or other networks used to transmit such data; paragraph [0043]: A data store or database can include any repository for storing data, including a database, distributed storage systems, and other storage technologies). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wong’s to compress image as taught by Sun, to reduce the sizes of image files for ease of storage and transfer.

Regarding claim 6, Wong as modified by Sun discloses the electronic device of claim 1, wherein decompressing the augmented image to create a decompressed image and presenting the decompressed image including the missing metadata via the display includes presenting at 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wong’s to compress image as taught by Sun, to reduce the sizes of image files for ease of storage and transfer.

Claim 7 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 7.
Claim 10 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 10.
Claim 12 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 12.

Claim 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong U.S. Patent Application 20150261789 in view of Sun U.S. Patent Application 20140254936, and further in view of Buchanan U.S. Patent Application 20130061174.
Regarding claim 2, Wong as modified by Sun discloses all the features with respect to claim 1 as outlined above. However, Wong as modified by Sun fails to disclose determining a role-based context or an incident-based context and retrieve, from the memory, the set of keywords based on the role-based context or the incident-based context.
Buchanan discloses determining a role-based context or an incident-based context and retrieve, from the memory, the set of keywords based on the role-based context or the incident-based context (paragraph [0058]: the retrieved contexts have been selected and filtered based on the factors discussed above, of all the available configurations, only the meaningful ones are shown to the user. "Meaningful" is determined based on the users role and group, ownership of the context (role-based context), creation date, etc).
Therefore, it would have been obvious before the effective filing date of the claimed invention combine Wong and Sun’s to retrieve context as taught by Buchanan, to access the relevant data efficiently.

Regarding claim 3, Wong as modified by Sun and Buchanan discloses electronic device of claim 2, wherein the electronic processor is further configured to determine a communication group in which the electronic device is associated with, and retrieve, from the memory, the set of keywords based on the communication group (Buchanan’s paragraph [0058]: the retrieved contexts have been selected and filtered based on the factors discussed above, of all the available configurations, only the meaningful ones are shown to the user. "Meaningful" is determined based on the users role and group, ownership of the context (role-based context), creation date, etc; Wong's paragraph [0022]: The organization of the photographs can be based on a single individual 102, a group of individuals 102 such as friends 
Therefore, it would have been obvious before the effective filing date of the claimed invention combine Wong and Sun’s to retrieve context as taught by Buchanan, to access the relevant data efficiently.

Claim 8 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 9.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong U.S. Patent Application 20150261789 in view of Sun U.S. Patent Application 20140254936, and further in view of Tanaka U.S. Patent Application 20060015811.
Regarding claim 5, Wong as modified by Sun discloses the electronic device of claim 1, wherein decompressing the augmented image to create a decompressed image and presenting the decompressed image including the missing metadata via the display includes presenting the decompressed image based on the missing metadata (Wong’s paragraph [0041]: the system compares metadata of a first set of digital images to metadata of a second set of digital images to yield metadata similarities (902), then inserts missing metadata into the first set of digital images and the second set of digital images… the system generates a third set of digital images comprising the first set of digital images and the second set of digital images (908); Sun’s paragraph [0082]: At block 412, the image encoder 102 may combine the encoded visual 
Tanaka discloses presenting the image with at least one label based on the missing data (paragraph [0132]: a document (in FIG. 13, an edit document v.1.0.1) added with a modification corresponding to a message based on a label annotation is displayed on the display part 53 in such a manner that a modified place is distinguishable).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wong and Sun’s to display label as taught by Tanaka, to make modification easily grasped.

Claim 11 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616